Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16851786 filed on 04/17/2022 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62836405, filed 04/19/2019.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Sasaki et al. (hereafter Sasaki) US 20200260011 A1.
In regard to independent claim 1, Sasaki teaches (See Figs. 2-11) an optical system (i.e. lens driving device 1, camera module A and camera mounted device e.g. M, see Abstract, paragraphs [01, 07-14, 31-42, 73-82]), comprising:
a fixed assembly (i.e. as lens drive device 1 with angular shake correcting fixed part 20,  and image capturing module 14 with translational fixing part 200 and AF fixing part 120, paragraphs [31-42, 73-82], Figs. 3-5, 7-10),   
3an optical module (i.e. as lens drive 1 with angular shake correcting part 10,20, 30 with movable 10 and image capturing module 14, paragraphs [31-42, 73-82], Figs. 3-5, 7-10), having an optical axis (where lens drive 1 drives lens part 2 in 10, 14 and movable part 100, 110, having optical axis Z-direction, paragraphs [07-11, 31-34, 75-82]); 
4a first movable assembly (e.g. angular self-correcting part 10-30, paragraphs [37, 40-50]), configured to be connected to the optical module (as 20 is connected by supporting part 30 to 10, 14, paragraphs [37, 40-50, 60-69], e.g. Figs. 2-7);  5and 
6a first driving assembly (e.g. angular self-correcting driving part 10-30 with coil magnets 12, 23, paragraphs [37, 40-50]), configured to drive the first movable assembly to move relative to the fixed assembly (i.e. as angular driving part 12, 23 moves 10, 14 relative to fixed parts 20, 4, 3, paragraphs [37, 40-50, 60-69], e.g. Figs. 2-7); 
8wherein a gap is formed between the first movable assembly and the fixed 9assembly (i.e. as gap between 10, 14 and 20, providing movement, tilting of 10, 14, paragraphs [40-50, 60-69], e.g. Figs. 2-7).  
1 Regarding claim 2, Sasaki teaches (See Figs. 2-11) that the optical module (10, 14) further 2includes:  
3a second movable assembly (i.e. as 10, 14 includes translational shake-correction part and AF part 100-200, 110-120, paragraphs [73-75, 82, 99, 101-103, 155-162]) configured to be connected to an optical element (as 14 is connected to lens part 2, paragraphs [32-34, 73-75, 84, 155-158]);  
4a photosensitive element, corresponding to the optical element (as image capturing module 14 includes image capturing part on 200, corresponding to lens part 2, paragraphs [75-75, 78, 155-157]); and  
5a second driving assembly (i.e. as 10, 14 includes translational shake-correction driving part 100-200 including magnet-coils 122-231, and AF driving part, 110-120, magnet-coils 122-112, paragraphs [37-39, 73-79, 82-83, 99, 149-154, 158]), configured to drive the second movable assembly 6to move relative to the first movable assembly and the fixed assembly (i.e. as driving parts 100-200 and 110-120 move 100 and 110 relative to 14, 10 i.e. fixed 200, and relative to angular part 10-20, paragraphs [37-39, 73-79, 82-83, 99, 149-154], e.g. Figs. 2-10]), 7and when viewed in a direction perpendicular to the optical axis (i.e. direction perpendicular to optical axis Z-direction), the 8first driving assembly overlaps at least one portion of the second 9driving assembly (i.e. as at least magnets, yoke 12, 11 overlap with magnets coils 122, 231 as 14 is in recessed part 11b,c in 11, and 12 are in bottom recess 12a, as depicted in e.g. Figs. 5, 8-10, e.g. paragraphs [42-46]).  
1 Regarding claim 3, Sasaki teaches (See Figs. 2-11) that when viewed along the 2optical axis, the first driving assembly does not overlap the second driving assembly (i.e. as  translational shake-correction driving part 100-200 including magnet-coils 122-231, and AF driving part, 110-120, magnet-coils 122-112 are nested inside the angular self-correcting driving part 10-30 with coil magnets 12, 23, paragraphs [37, 40-50], as depicted in e.g. Figs. 3-5, 10, paragraphs [37-42, 75-82]).  
1 Regarding claim 4, Sasaki teaches (See Figs. 2-11) that the first driving assembly 2further includes a first driving magnet and a first driving coil (e.g. angular self-correcting driving part 10-30 includes coil 23 and magnet(s) 12, paragraphs [37, 40-50]), and when viewed in a 3direction perpendicular to the optical axis, the first driving magnet does not overlap 4and the first driving coil ( as coil 23 and magnet(s) 12 are stacked and overlap in Z-direction not perpendicular to Z-direction optical axis, as depicted in Figs. 3-7, paragraphs [37, 40-50]).  
1 Regarding claim 8, Sasaki teaches (See Figs. 2-11) that the optical system further 2includes a circuit assembly which has a plate-shaped structure and is electrically 3connected to the optical module (i.e. as flexible printed circuit 400 connected to module 14, paragraphs [34, 73-74, 78-79], as depicted in e.g. Fig. 5) and a thickness direction of the circuit assembly is 4not parallel to the optical axis (as thickness direction of the circuit 400 is 4not parallel to the Z-optical axis, as depicted in e.g. Fig. 5).  
1Regarding claim 9, Sasaki teaches (See Figs. 2-11) that the optical system further 2includes a first elastic element and a second elastic element (i.e. as angular shake correction supporting parts 30 30a,b,c, and gimbal attaching part 11c, also flexible board 400 and connection board 220, paragraphs [34, 40-41, 43, 47-48, 53-55, 131-137, 73-80]), the first elastic element 3has a long strip-shaped structure (i.e. as strips of 30a-c also shafts 30x,y, paragraphs [40-41, 43, 47-48, 53-55, see e.g. Fig. 6), the second elastic element has a plate-shaped 4structure (i.e. 11c has plate-shaped structure, see Figs. 4, 6), and the first movable assembly is movably connected to the fixed assembly 5via the first elastic element and the second elastic element (as movable 10, 14 is movably connected to 20 via 30a,b,c, and 11c, paragraphs [31-41, 43, 47-48, 53-55], see e.g. Fig. 3-4, 6-7).  
1 Regarding claim 10, Sasaki teaches (See Figs. 2-11) that the optical module (10, 14) further 2includes:  
3a second movable assembly (i.e. as 10, 14 includes translational shake-correction part and AF part 100-200, 110-120, paragraphs [73-75, 82, 99, 101-103, 155-162]) configured to be connected to an optical element (as 14 is connected to lens part 2, paragraphs [32-34, 73-75, 84, 155-158]);  
4a photosensitive element, corresponding to the optical element (as image capturing module 14 includes image capturing part on 200, corresponding to lens part 2, paragraphs [75-75, 78, 155-157]);
5a second driving assembly (i.e. as 10, 14 includes translational shake-correction driving part 100-200 including magnet-coils 122-231, and AF driving part, 110-120, magnet-coils 122-112, paragraphs [37-39, 73-79, 82-83, 99, 149-154, 158]), configured to drive the second movable assembly 6to move relative to the first movable assembly and the fixed assembly (i.e. as driving parts 100-200 and 110-120 move 100 and 110 relative to 14, 10 i.e. fixed 200, and relative to angular part 10-20, paragraphs [37-39, 73-79, 82-83, 99, 149-154], e.g. Figs. 2-10]);
  a third elastic element, having a long strip-shaped structure (i.e. suspension wires 300 301,302, 311,312, 321,322,paragraphs [73-77,117, 141]); and 
18Client's Docket No.: N/ATT's Docket No.: 9198-A26664C3-US/F/Jacob/Dean8a fourth elastic element, having a plate-shaped structure (i.e. as plate-shaped leaf spring elastic supporting part 130, paragraphs [73-77, 81-85, 108]), wherein the second 9movable assembly is movably connected to the first movable 10assembly via the third elastic element and the fourth elastic element (i.e. as 100 and 110 of 14 are movably connected to 10 via wires 300 and spring 130, paragraphs [73-77, 81-85]), as depicted in Figs. 8-10).  
1 Regarding claim 11, Sasaki teaches (See Figs. 2-11) that extending directions of 2the first elastic element and the third elastic element are parallel (i.e. as extending vertical direction of 30a-c is parallel to vertical extending direction of 300, paragraphs [73-77, 81-85]), as depicted in Figs. 4, 8-10).  
1 Regarding claim 12, Sasaki teaches (See Figs. 2-11) that second driving 2assembly  (14 with 100,200 110,120  with magnet-coils 122-231, and AF driving part, 110-120, magnet-coils 122-112) is electrically connected to the first elastic element, the second elastic 3element, the third elastic element, and the fourth elastic element (i.e. as best understood as e.g. coil 112 is electrically connected to 130, and 300 and to connection and flexible board 200, 400 paragraphs [113-114, 131-137, 73-80]).   
1 Regarding claim 16, Sasaki teaches (See Figs. 2-11) that the first driving assembly 2includes two first driving magnets (i.e. as magnets 12 include two drive magnets, paragraphs [37, 40-50]) and when viewed along the optical axis, the two 3first driving magnets are disposed on two opposite sides of the optical module (i.e. as two magnets 12 on opposite sides of optical module 10, as depicted in Figs. 4-5, 7, paragraphs [37, 40-50]).  
1 Regarding claim 17, Sasaki teaches (See Figs. 2-11) that the first driving assembly 2includes two sets of first driving magnets (i.e. as magnets 12 include two sets of drive magnets, paragraphs [37, 40-50]), and when viewed along the optical axis, the 3two sets of first driving magnets are respectively disposed on two opposite sides of the optical module (i.e. as two sets of magnets 12 on opposite sides of optical module 10, as depicted in Figs. 4-5, 7, paragraphs [37, 40-50]).  
1 Regarding claim 18, Sasaki teaches (See Figs. 2-11) that the first driving assembly 2includes two magnetic conductive elements (i.e. as yoke 11 and coil board 22 with coil disposition parts 22c, paragraphs [42-50, 60-63]) and the two sets of first driving magnets 3are respectively disposed in the two magnetic conductive elements (i.e. as two magnets 12 are between yoke 11 and 22, 22c, as depicted in e.g. Figs. 4-5, 7, paragraphs [42-50, 60-63]). 
1 Regarding claim 20, Sasaki teaches (See Figs. 2-11) that the optical system further 2includes a control circuit configured to control the first driving assembly to drive the 3first movable assembly to move relative to the fixed assembly according to an image 4signal or an inertial signal (i.e. as A,1 includes driver controls IC 43 that controls driving of angular and translational shake connecting driving parts and autofocus parts of 10-30 and 14 based on signal  from 44, paragraphs [36-39,146]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter Sasaki) US 20200260011 A1.
1 Regarding claim 5, Sasaki teaches (See Figs. 2-11) that the first driving assembly (angular self-correcting driving part 10-30) includes: 17Client's Docket No.: N/A TT's Docket No.: 9198-A26664C3-US/F/Jacob/Dean
3a first driving coil (e.g. coil(s) 23, as depicted in Figs. 3-7, paragraphs [37, 40-50), including a first linear segment and a second linear 4segment, wherein each of the first linear segment and the second linear 5segment has a linear structure (i.e. as linear first and second segments e.g. long and short sides of coil 23, as depicted in Fig. 7, paragraphs [37, 49-51, 60); and  7a first driving magnet, corresponding to the first driving coil (magnet(s) 12 corresponding to 23, paragraphs [37, 40-50], Figs. 3-5,7).  But Sasaki is silent regarding the shape of coil (23) the first linear segment is neither 6parallel nor perpendicular to the second linear segment (i.e. as long and/or short sides of 23 are parallel or perpendicular to one another. 
However, Sasaki teaches that analogous coils (231) in the shake correction drive part 100-200, include coil(s) that has shape with the first linear segment that is neither 6parallel nor perpendicular to the second linear segment (as depicted in Figs. 10-11, paragraphs [133-135]), providing positioning and sizes of coil(s) on board 230 for magnetic field overlap with magnets (122) while preserving opening 230a. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adapt and modify the shape of coil(s) (23) having non-parallel or perpendicular linear segments for positioning and sizes of coils to provide magnetic field overlap with magnets while preserving opening for other movable parts, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter Sasaki) US 20200260011 A1 in view of Murakami et al. (hereafter Murakami) US 20170115466 A1
1 Regarding claim 6, Sasaki teaches (See Figs. 2-11) the first driving magnet  (magnets 12) but is silent that it has 2an arc-shaped surface.  
However, Murakami teaches in the same field of invention (same family) of lens driving device, camera module and camera mounting device (see Figs. 1-11, Title, Abstract, paragraphs [01, 08-16, 37-45, 60-67]) and further teaches that magnet has arc-shaped surface (i.e. as magnet(s) 124 are joined with magnetic coupling yoke 123 or 124 having arc-shaped surface, paragraphs [60-67] reducing the leakage of flux and providing balancing of magnetic force and stabilization of operation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of magnets with magnetic coupling yoke forming arc-shaped surface according to teachings of Murakami to the first  magnet(s) of Sasaki in order to reduce the leakage of flux and provide balancing of magnetic force and stabilization of operation (see e.g. Murakami paragraphs [63, 65]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter Sasaki) US 20200260011 A1 in view of Moriya al. (hereafter Moriya) US 20120154614 A1. 
1 Regarding claim 19, Sasaki teaches (See Figs. 2-11) that each set of first driving 2magnets may include two first driving magnets (i.e. as each set with two magnets e.g. 12A-C, 12B-D, Fig. 5), and the first driving assembly further 3includes a first driving coil (e.g. one of coils 23, e.g. 23A-D, paragraphs [49-50]) but is silent that it is disposed between the two first driving magnets. 
However, Moriya teaches in the same field of invention of camera-shake correction device (see Figs. 5-14, Title, Abstract, paragraphs [01, 63-64, 130-140] and further teaches that firs driving coil is disposed between to first driving magnets (i.e. as shake correction apparatus 10A includes coil board 40A with coil 18A disposed between permanent magnets 28A i.e. each magnet section 282A includes two magnets 282A1, 282A1, e.g. paragraphs [130-140, 158-159, 169-170, 186-188], providing implementation of highly sensitive voice-coil actuators). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of coil between two magnets according to teachings of Moriya to each of first sets of magnets of Sasaki in order to providing implementation of highly sensitive voice-coil actuators (see e.g. Moriya, paragraphs [169-170, 186-188]).


Allowable Subject Matter

Claims 7, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of dependent claims 7, 13 and 14, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest optical system including the specific arrangement where the first driving assembly is 2configured to drive the first movable assembly to rotate around a first axis relative to 3the fixed assembly, and the first axis is parallel to the optical axis, in combination with all claimed limitations of claims 1, 5 and 6. 
Regarding claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest optical system including the specific arrangement where wherein the first driving assembly 2is electrically connected to the first elastic element and the second elastic element, in combination with all claimed limitations of claims 1, 9, 10 and 11. 
Regarding claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest optical system including the specific arrangement where the first position sensing 4assembly is electrically connected to the first elastic element and the second elastic 5element, in combination with all claimed limitations of claims 1, 9, and 10. 
Claim 15 is objected due to its dependency on claim 14. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. US 20200166770 A1 also teaches features of the claimed invention (see e.g. Figs. 2-9 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872